Citation Nr: 9902699	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
September 1996.  
This matter comes to the Board of Veterans Appeals (Board) 
from a Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) March 1997 rating decision, which granted service 
connection for residuals of a left ankle injury, and assigned 
a 10 percent disability evaluation.

By October 1998 rating decision, the RO denied the veterans 
claim of service connection for a left knee disability 
secondary to his service connected residuals of a left ankle 
injury.  The veteran was notified of the RO's decision in a 
letter dated later that month.  The Board observes that the 
veteran has not filed a Notice of Disagreement as to this 
issue.  Accordingly, this issue is not before the Board at 
this time.


FINDINGS OF FACT

1.  The medical evidence does not show that the veterans 
left ankle has a marked limitation of motion.

2.  The medical evidence does not show that there is nonunion 
or malunion of the veterans left tibia and fibula.

3.  It has not been shown that the veteran has ankylosis of 
the left ankle.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a left ankle injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5262, 5270 and 5271 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptomatology associated with 
his residuals of a left ankle injury is more disabling than a 
10 percent evaluation reflects.  He maintains that an 
increased evaluation is warranted for the residuals of his 
left ankle injury.

The veterans claim for an increased evaluation for his 
service-connected residuals of a left ankle injury is well 
grounded, in that it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of an increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of the residuals of his left ankle injury (within 
the competence of a lay party to report) is sufficient to 
conclude that his claim is well grounded.  Thus, the Board 
finds that the facts relevant to the issue on appeal have 
been properly developed and that the statutory obligation of 
the VA duty to assist the veteran has been satisfied.  
38 U.S.C.A. § 5107(a) (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

The Board has considered not only the remote history of the 
left ankle disability at issue, but also the more recent 
history along with the current medical findings, and 
particularly in light of the veterans contentions in this 
case as outlined above.  Where entitlement to service 
connection has already been established and increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veterans service medical records reveal that he incurred 
an injury to his left ankle while playing basketball in 
November 1994.  A July 1995 record shows that the veteran 
reported that he experienced left ankle pain whenever he went 
running.  Physical examination revealed that his left ankle 
was swollen.  He was placed on light duty and advised not to 
run.  In September 1995, he was seen with complaints of left 
ankle pain.  X-ray examination of his left ankle revealed an 
old abrasion fracture of the medial malleolus.  A diagnosis 
of chronic left ankle pain was rendered.  A March 1996 record 
shows that the veteran had reinjured his left ankle, and that 
he continued to experience left ankle pain.  Physical 
examination of his left ankle did not reveal any edema or 
deformities.  The left ankle had a full, but painful, range 
of motion.  He was diagnosed as having an old left ankle 
fracture.  In July 1996, the veteran was again seen with 
complaints of left ankle pain.  X-ray examination revealed an 
old abrasion fracture.  A diagnosis of chronic left ankle 
pain was rendered.

On VA medical examination in March 1997, the veteran reported 
that he had experienced ligament laxity of the left ankle.  
He further reported that his left ankle gave out easily, and 
that he needed to wear boots and high top shoes.  He 
indicated that he has not used any pain medication.  Physical 
examination revealed that the veteran walked without a limp, 
and that his left ankle did not exhibit any tenderness, 
swelling or deformity.  There was severe laxity of his 
lateral collateral ligament.  His medial collateral ligament 
was intact.  X-ray examination of his left ankle did not 
reveal any fracture, dislocation or bony abnormalities.  The 
diagnosis was status post left ankle injury with ligament 
laxity.

As reported earlier, by March 1997 rating decision, the RO 
granted service connection for the veterans residuals of a 
left ankle injury, and assigned a 10 percent disability 
evaluation.

An outpatient treatment record, dated in August 1997, from 
the Redding VA Outpatient Clinic, does not show that the 
veteran was treated there for any symptomatology associated 
with the residuals of his left ankle injury.

On VA medical examination in February 1998, the veteran 
reported that he continued to experience left ankle pain.  He 
further reported that he was able to maintain full time 
employment as a cable splicer without difficulty, and that he 
participated in rigorous sports activities.  He indicated 
that he developed left ankle pain when he ran for extended 
distances, and that lateral motion sports, such as 
racquetball or basketball, caused pain in his left ankle.  He 
denied that his left ankle had ever collapsed or gave way.  
The examiner indicated that the veteran was able to walk, 
stand and exercise on a stair climber without difficulty.  
Physical examination of the veterans left ankle revealed 
that it was cool and without effusion or synovial thickening.  
On palpitation, there was no warmth or palpable effusion.  
Tenderness was not present at the tibial talar or subtalar 
joints.  Range of motion testing revealed that his left ankle 
was intact, and that dorsiflexion was to 10 degrees, plantar 
flexion to 45 degrees, inversion to 30 degrees and eversion 
to 20 degrees.  There was no guarding, tenderness or 
ligamentous laxity.  Neurological examination revealed that 
deep tendon reflexes were 2+ and symmetric.  The veteran 
walked without a limp and his gait was unremarkable.  The 
diagnosis was status post left ankle sprain with arthralgia.  
It was noted that ligamentous laxity had not been found 
during this examination.  The examiner commented that the 
factors outlined in DeLuca did not apply to the veteran 
because there were no objective findings that his left ankle 
was abnormal, and because his ability to engage in rigorous 
exercises tended to contradict his assertion that he 
experienced a significant increase in symptomatology with 
exercise.

The veterans residuals of a left ankle injury are currently 
rated under Diagnostic Code 5271 for limitation of motion of 
the ankle.  Under this code, a 10 percent evaluation is 
warranted for moderate limitation of ankle motion, and a 20 
percent evaluation is warranted for marked limitation of 
ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).

For an indication of what is considered normal by regulation, 
Plate II referred to in 38 C.F.R. §4.71 (1998) shows that 
normal ankle dorsiflexion ranges from 0 to 20 degrees, and 
that normal plantar flexion ranges from 0 to 45 degrees.

The veterans residuals of a left ankle injury may also be 
rated under Diagnostic Codes 5262 and 5270.  Under Diagnostic 
Code 5262, an impairment of the tibia and fibula, manifested 
by malunion, with slight knee or ankle disability warrants a 
10 percent rating.  A moderate knee or ankle disability 
warrants a 20 percent rating, and a marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (1998).

Diagnostic Code 5270 provides a 20 percent evaluation for 
ankylosis of the ankle in plantar flexion at less than 30 
degrees.  A 30 percent evaluation is warranted for ankylosis 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (1998).

The U.S. Court of Veterans Appeals (Court) has held that, 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veterans residuals of a left ankle injury.  An evaluation in 
excess of 10 percent under Diagnostic Code 5271 requires the 
evidence to show that the veterans left ankle has a marked 
limitation of motion.  This has not been demonstrated by the 
evidence.  Specifically, the most recent VA examination 
report shows that his left ankles range of motion is 
dorsiflexion to 10 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees and eversion to 20 degrees.  As such, 
the medical evidence has not shown that the veterans left 
ankle has a marked limitation of motion.  Therefore, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5271.

An evaluation in excess of 10 percent is not warranted for 
the residuals of the veterans left ankle injury under 
Diagnostic Code 5262.  An increased evaluation under such 
code provision requires the evidence to show nonunion or 
malunion of the tibia and fibula.  In this case, the medical 
evidence presents no reports or findings of nonunion or 
malunion of the veterans left tibia and fibula.  In 
addition, VA X-ray examination of his left ankle did not 
reveal any evidence of a fracture, dislocation or bony 
abnormalities.  As such, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5262.

It is observed that an evaluation in excess of 10 percent is 
also not warranted under Diagnostic Code 5270.  An increased 
evaluation under this code requires evidence showing 
ankylosis of the veterans left ankle.  However, as reported 
earlier, the evidence shows that the veterans left ankle has 
a full range of motion.  In addition, there have been no 
reports or clinical findings that he has bony fixation 
(ankylosis) relative to the left ankle.  Thus, an evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5270.

The Board has also considered application of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, with regard to the 
veterans residuals of a left ankle injury.  The Board notes 
that there is no clinical evidence of objective pathology of 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.  In addition, the most recent VA 
examination report shows that the examiner commented that the 
factors outlined in DeLuca were inapplicable to the veteran 
due to the absence of any abnormalities in his left ankle, 
and because of his ability to engage in rigorous exercises.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, 
in an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (1998).  In this case, 
there is no evidence indicating that the residuals of the 
veterans left ankle injury have interfered with his ability 
to maintain employment or that he has been hospitalized for 
treatment of this disability.  The Board also observes that, 
at the time of his most recent VA examination, the veteran 
reported that he was able to maintain full time employment as 
a cable splicer despite his left ankle pain.  Under these 
circumstances, the Board finds that the criteria for 
submission for an extra-schedular rating are not met, and 
that the impairment resulting from the residuals of 
the veterans left ankle injury is adequately compensated by 
the 10 percent rating.


ORDER

An evaluation in excess of 10 percent for residuals of a left 
ankle injury is denied.



			
DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
